Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bert V.E. Parker appeals the district court’s orders adopting the recommendation of the magistrate judge, dismissing Parker’s 42 U.S.C. § 1983 (2006) complaint, and denying Parker’s Fed.R.Civ.P. 59(e) motion to amend. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parker v. Trent, No. l:10-cv-00120-IMK-DJJ (ND.W.Va. Jan. 10 & June 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.